ON MOTION TO DISMISS APPEAL
Before LOTTINGER, SARTAIN and ELLIS, JJ.
SARTAIN, Judge.
This case involves a motion to dismiss an appeal. The pertinent facts are as follows:
I
Defendants’ motion for a trial by jury was denied on February 29, 1968. Pursuant to a writ of mandamus issued by this court on March 1, 1968, the trial court, on March 4, 1968 signed an order granting defendants a devolutive appeal which was made returnable to this court on April 4, 1968.
II
The case was tried on the merits on March 5, 6, 7, 8 and 12, 1968. Judgment on the merits was rendered by the trial court on April 24, 1968. On May 1, 1968, the trial court signed an order of devolutive appeal, said appeal being made returnable to this court on June 25, 1968.
Piecemeal appeals are not favored. Therefore, appellee’s motion to dismiss the appeal concerning the right to trial by *459jury will be referred to the appeal on the merits.
For the above and foregoing reasons, the motion to dismiss the first above referred to appeal is at this time denied.
Motion to dismiss appeal denied.